Claimant appeals from a decision of the Unemployment Insurance Appeal Board which affirmed a referee’s decision sustaining a review of an initial determination of the Industrial Commissioner. The appeal presents only the issue as to the reasonable money value of the living quarters and other emoluments, furnished claimant by his employer in addition to the money wages paid. Claimant was accorded a fair hearing upon his contentions which raised only questions of fact. The decision appealed, from is sustained by the Evidence. Decision unanimously affirmed, without costs. Present — Poster, P. J., Brewster, Deyo, Bergan and Coon, JJ. [See post, p. 1073.]